                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 1 of 15




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 7254
                    2 JESSELYN V. DE LUNA
                      Nevada Bar No. 15031
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    5 FAX: 702.893.3789
                      josh.aicklen@lewisbrisbois.com
                    6 jesselyn.deluna@lewisbrisbois.com
                        Attorneys for Defendant
                    7 BTO INVESTMENTS, INC.

                    8

                    9                                     UNITED STATES DISTRICT COURT

                   10                                          DISTRICT OF NEVADA

                   11

                   12 HOLLY MARIE WOOD, an individual,                     CASE NO.     2-20-cv-02329-APG-BNW

                   13                      Plaintiff,

                   14             vs.                                      DEFENDANTS’ JOINT MOTION TO
                                                                           EXTEND DISCOVERY DEADLINES
                   15 CARL’S JR., operated and owned by BTO
                      INVESTMENTS, a Delaware corporation;
                   16 S.L. INVESTMENTS, a Nevada
                      corporation; CKE RESTAURANTS, INC., a
                   17 Delaware corporation; CARL’S JR.
                      RESTAURANTS, LLC, a foreign limited
                   18 liability company; CARL KARCHER
                      ENTERPRISES, INC., a foreign
                   19 corporation; CKE RESTAURANTS
                      HOLDINGS, INC., a foreign corporation;
                   20 RUCEY MOLINA CRUZ, an individual;
                      DOES 1 through 10, inclusive; ROE
                   21 CORPORATIONS/ENTITIES 1 through 10,
                      inclusive;
                   22
                                    Defendants.
                   23

                   24

                   25
                                 COME NOW, Defendants, BTO INVESTMENTS, INC., S.L. INVESTMENTS, CKE
                   26
                        RESTAURANTS,              INC.,   CARL’S   JR.   RESTAURANTS,   LLC,   CARL   KARCHER
                   27
                        ENTERPRISES, INC., and CKE RESTAURANTS HOLDINGS, INC. (hereinafter
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4815-8331-3656.1
ATTORNEYS AT LAW
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 2 of 15




                    1 collectively, “Defendants”), by and through their respective counsel of record, and

                    2 pursuant to FRCP 26 and LR 26-3, move this Court for an Order extending discovery

                    3 deadlines for good cause shown.

                    4            This Motion is made and based upon LR IA 6-1, LR 7-1, and LR 26-3, the

                    5 memorandum of points and authorities, the declaration of Jesselyn V. De Luna, and any

                    6 oral argument the Court deems appropriate.

                    7                                                    Respectfully submitted,

                    8            DATED this 30th day of August, 2021.

                    9

                   10 LEWIS BRISBOIS BISGAARD &                         ALVERSON TAYLOR & SANDERS
                      SMITH LLP
                   11
                        /s/ Josh Cole Aicklen                           /s/ Karie N. Wilson
                   12
                      Josh Cole Aicklen, Esq.                           J. Bruce Alverson, Esq.
                   13 Nevada Bar No. 7254
                                                                        Nevada Bar No. 1339
                      Jesselyn V. De Luna, Esq.                         Karie N. Wilson, Esq.
                   14 Nevada Bar No. 15031
                      6385 South Rainbow Boulevard, Suite 600           Nevada Bar No. 7957
                   15 Las Vegas, Nevada 89118                           6605 Grand Montecito Parkway, Suite 200
                      Attorneys for Defendant                           Las Vegas, Nevada 89149
                   16 BTO INVESTMENTS, INC.                             Attorneys for Defendants
                                                                        CARL’S JR. RESTAURANTS LLC, CKE
                   17                                                   RESTAURANTS HOLDINGS, INC., CKE
                                                                        RESTAURANTS, INC., AND CARL
                   18                                                   KARCHER ENTERPRISES, INC
                   19
                        GORDON REES SCULLY
                   20
                        MANSUKHANI LLP
                   21
                        /s/ Rachel L. Wise
                   22
                      Robert S. Larsen, Esq.
                   23 Nevada Bar No. 7785
                      Rachel L. Wise, Esq.
                   24 Nevada Bar No. 12303
                      300 South Fourth Street, Suite 1550
                   25
                      Las Vegas, Nevada 89101
                   26 Attorneys for Defendant
                        S.L. INVESTMENTS
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                            2
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 3 of 15




                    1                           DECLARATION OF JESSELYN V. DE LUNA, ESQ.

                    2            I, JESSELYN V. DE LUNA, declare and state as follows:

                    3            1.        I am an associate in the law firm of Lewis Brisbois Bisgaard & Smith, LLP,

                    4 am duly licensed to practice law in the State of Nevada, and am an attorney for

                    5 Defendant BTO Investments, Inc. in the above-captioned matter.

                    6            2.        I have personal knowledge of the facts set forth hereunder and am

                    7 competent to testify to the same.

                    8            3.        In late July, our office proposed a mediation in this case, to which all parties

                    9 agreed. A true and correct copy of this email chain is attached hereto as Exhibit A.

                   10            4.        The mediation was eventually scheduled for Monday, September 27, 2021

                   11 with Judge Trevor Atkin (Ret.) at Advanced Resolution Management.

                   12            5.        In light of the pending mediation, it was discussed that major discovery

                   13 would be paused to allow the parties time to prepare for the mediation without incurring

                   14 potentially unnecessary discovery costs. To this end, it was agreed by all parties that the

                   15 scheduled deposition of Plaintiff Wood, which was set to take place on Monday, July 26,

                   16 2021, was cancelled. See, Exhibit A.

                   17            6.        Initial expert disclosures are currently due on September 20, 2021, exactly

                   18 one week before the scheduled mediation.                  Given the parties’ interest in avoiding

                   19 unnecessary discovery expenses, a draft Amended Discovery Plan and Scheduling Order

                   20 was circulated on August 20, 2021.               All parties agreed to the extension except for

                   21 Plaintiff. I called Plaintiff’s counsel’s office and spoke with Paul Padda, Esq. who advised

                   22 that an answer would be provided the following Monday.                  On Monday, August 23 rd,

                   23 Plaintiff’s counsel declined to stipulate to an extension of deadlines. A true and correct

                   24 copy of this email chain is attached hereto as Exhibit B.

                   25            7.        Because of Plaintiff’s refusal to extend the current deadlines, the mediation

                   26 was cancelled to allow the parties time to focus on completing discovery as soon as

                   27 possible in order to go to trial. However, due to certain circumstances discussed herein,

                   28 defense counsel for BTO Investments, Inc., S.L. Investments, and the CKE Defendants
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                   3
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 4 of 15




                    1 agree that an extension of time is necessary. As such, Defendants are forced to bring

                    2 forth the instant Joint Motion.

                    3            8.        The instant Motion is timely as it is brought no later than 21 days before the

                    4 expiration of the next deadline, September 20, 2021, in accordance with LR 26-3.

                    5            9.        The instant Motion is brought in good faith and not for the purpose of undue

                    6 delay.

                    7            I declare under penalty of perjury under the laws of the United States of America

                    8 that the foregoing is true and correct.

                    9            Executed on August 30, 2021 in Las Vegas, Nevada.

                   10

                   11                                                               /s/ Jesselyn V. De Luna
                                                                                    ________________________
                   12                                                               JESSELYN V. DE LUNA
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                  4
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 5 of 15




                    1                          MEMORANDUM OF POINTS AND AUTHORITIES

                    2 I.         INTRODUCTION

                    3            This is a civil rights employment discrimination, sexual assault, and battery action

                    4 brought by Plaintiff Holly Marie Wood (“Plaintiff”) against CKE Restaurants, Inc., Carl’s Jr.

                    5 Restaurants, LLC, Carl Karcher Enterprises, Inc., and CKE Restaurants Holdings, Inc.

                    6 (hereinafter collectively, “CKE Defendants”), BTO Investments, Inc.,                  and S.L.

                    7 Investments.         Plaintiff alleges Defendants are vicariously liable for her injuries.   See

                    8 generally, Complaint. Plaintiff filed her Complaint on September 18, 2020.

                    9            Local Rule 26-1(b)(1) provides that “unless otherwise ordered, discovery periods

                   10 longer than one hundred and eighty (180) days from the date the first defendant answers

                   11 or appears will require special scheduling review.” On February 23, 2021, the Court

                   12 granted the parties’ Proposed Discovery Plan and Scheduling Order, approving the

                   13 parties’ request for a 240-day discovery period, as reasonable and necessary, in light of

                   14 the impact of the COVID-19 pandemic. (Doc. 30). On June 25, 2021, the Court granted

                   15 the parties’ Amended Plan and Scheduling Order, approving the parties’ request that an

                   16 additional 90 days be added to the discovery period, for a total of 330 days, based on

                   17 certain extenuating circumstances, including the unsuccessful Early Neutral Evaluation

                   18 on March 10, 2021 leading to the entry of Defendant S.L. Investments into the suit, the

                   19 withdrawal of CKE Defendants’ former attorneys and the appearance of their current

                   20 attorneys, the pending service of Defendant Rucey Molina Cruz, written discovery

                   21 extensions, the continuation of Plaintiff’s deposition, the anticipated need for the

                   22 depositions of additional fact witnesses and Plaintiff’s treating physicians, and inadvertent

                   23 errors in the calculation of the original Order. (Doc. 48).

                   24            Defendants now propose that an additional 60 days be added to the 330-day

                   25 discovery period, for a total of 390 days. In late July, counsel for BTO Investments, Inc.

                   26 proposed a mediation in this case, to which all parties agreed. A true and correct copy of

                   27 this email chain is attached hereto as Exhibit A. The mediation was eventually scheduled

                   28 for Monday, September 27, 2021 with Judge Trevor Atkin (Ret.) at Advanced Resolution
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                5
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 6 of 15




                    1 Management. In light of the pending mediation, it was discussed that major discovery

                    2 would be paused to allow the parties time to prepare for the mediation without incurring

                    3 potentially unnecessary discovery costs.            Consequently, the scheduled deposition of

                    4 Plaintiff, which was set to take place on Monday, July 26, 2021, was cancelled. See,

                    5 Exhibit A.

                    6            Initial expert disclosures are currently due on September 20, 2021, which was

                    7 exactly one week before the scheduled mediation. Given the parties’ interest in avoiding

                    8 unnecessary discovery expenses, a draft Amended Discovery Plan and Scheduling Order

                    9 was circulated on August 20, 2021.              All parties agreed to the extension except for

                   10 Plaintiff. Counsel for BTO Investments, Inc. called Plaintiff’s counsel’s office and spoke

                   11 with Paul Padda, Esq. who advised that an answer would be provided the following

                   12 Monday. See, Declaration of Jesselyn V. De Luna. On Monday, August 23rd, Plaintiff’s

                   13 counsel declined to stipulate to an extension of deadlines. A true and correct copy of this

                   14 email chain is attached hereto as Exhibit B. Because of Plaintiff’s refusal to extend the

                   15 current deadlines, the mediation was cancelled to allow the parties time to focus on

                   16 completing discovery to go to trial as soon as possible. However, given the expectation

                   17 that the parties would participate in mediation, Plaintiff’s deposition was not re-noticed. In

                   18 addition to re-noticing Plaintiff’s deposition, the parties will also have to produce their

                   19 initial expert disclosures in an insufficient time frame.           Furthermore, due to certain

                   20 circumstances detailed below, defense counsel for BTO Investments, Inc., S.L.

                   21 Investments, and the CKE Defendants agree that an extension of time is necessary. As

                   22 such, Defendants bring forth the instant Joint Motion.

                   23 II.        COMPLIANCE WITH LR 26-3 TO SHOW GOOD CAUSE FOR EXTENSION

                   24            Pursuant to the requirements of LR 26-3 regarding extending scheduled deadlines,

                   25 Defendants have included herewith:

                   26            A.        A statement specifying the discovery completed;

                   27            B.        A specific description of the discovery that remains to be completed;

                   28            C.        The reasons why the deadline was not satisfied or the remaining discovery
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                  6
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 7 of 15




                    1 was not completed within the time limits set by the discovery plan; and

                    2            D.        A proposed schedule for completing all remaining discovery.

                    3            A.        Statement Specifying the Discovery Completed

                    4            The parties have conducted the following discovery to date:

                    5            1.        Plaintiff served her Initial Disclosures on March 3, 2021

                    6            2.        Defendant BTO Investments, Inc. served its Initial Disclosures on March 5,

                    7 2021

                    8            3.        CKE Defendants served their Initial Disclosures on March 3, 2021;

                    9            4.        Defendant BTO Investments, Inc. propounded its First Set of Interrogatories

                   10 and First Set of Requests for Production to Plaintiff on March 25, 2021;

                   11            5.        Plaintiff served her First Supplement to Initial Disclosures on April 26, 2021;

                   12            6.        Plaintiff served her Responses to Defendant BTO Investments, Inc.’s First

                   13 Set of Interrogatories and First Set of Requests for Production on April 26, 2021;

                   14            7.        Plaintiff propounded her First Set of Interrogatories and First Set of

                   15 Requests for Production to Defendant BTO Investments, Inc. on April 27, 2021;

                   16            8.        CKE Defendants served their First Supplement to Initial Disclosures on April

                   17 30, 2021;

                   18            9.        CKE Defendants propounded their First Set of Interrogatories and First Set

                   19 of Requests for Production to Plaintiff on June 10, 2021;

                   20            10.       Defendant S.L. Investments served Initial Disclosures on June 19, 2021;

                   21            11.       Defendant BTO Investments, Inc. served its First Supplement to Initial

                   22 Disclosures on June 25, 2021;

                   23            12.       Defendant BTO Investments, Inc. served its Responses to Plaintiff’s First

                   24 Set of Interrogatories and First Set of Requests for Production;

                   25            13.       Plaintiff served her Responses to the CKE Defendants’ First Set of

                   26 Interrogatories and First Set of Requests for Production on July 12, 2021;

                   27            14.       Plaintiff propounded her Second Set of Interrogatories to Defendant BTO

                   28 Investments, Inc. on July 28, 2021;
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                   7
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 8 of 15




                    1            15.       Plaintiff propounded her First Set of Requests for Production to Defendant

                    2 S.L. Investments on July 28, 2021; and

                    3            16.       Defendant S.L. Investments propounded its First Set of Requests for

                    4 Admissions to Defendant BTO Investments, Inc. on August 6, 2021.

                    5            B.        Specific Description of the Discovery that Remains to Be Completed

                    6            1.        Additional Written Discovery;

                    7            2.        Initial Expert Disclosures;

                    8            3.        Rebuttal Expert Disclosures;

                    9            4.        Deposition of Plaintiff;

                   10            5.        Independent Medical Examination of Plaintiff;

                   11            6.        Vocational Interview of Plaintiff;

                   12            7.        Depositions of Respective FRCP 30(b)(6) Witnesses;

                   13            8.        Depositions of Percipient Witnesses;

                   14            9.        Depositions of Treating Physicians;

                   15            10.       Depositions of Plaintiff’s Expert Witnesses;

                   16            11.       Depositions of Defendants’ Expert Witnesses; and

                   17            12.       Any Additional Discovery Deemed Necessary.

                   18            C.        Reasons Why the Deadline Was Not Satisfied or the Remaining Discovery
                                           Was Not Completed Within the Time Limits Set by the Discovery Plan
                   19
                                 Defendants respectfully request that an additional 60 days be added to the 330-
                   20
                        day discovery period, for a total of 390 days. The parties have been diligently working to
                   21
                        complete discovery in accordance with the current deadlines. However, certain factors
                   22
                        have necessitated an extension of the current deadlines.
                   23
                                 First, the parties agreed to mediate the case, setting the mediation for September
                   24
                        27, 2021. This was done with the understanding that major discovery would be paused to
                   25
                        allow the parties time to prepare for the mediation without incurring potentially
                   26
                        unnecessary discovery costs.              Consequently, Plaintiff’s scheduled deposition was
                   27
                        cancelled. Plaintiff now refuses to stipulate to extend discovery deadlines, which would
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                    8
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 9 of 15




                    1 force the parties to depose Plaintiff and gather experts within an insufficient time frame.

                    2            Second, Defendant BTO Investment Inc. has a new handling attorney. Defendant

                    3 BTO Investments, Inc. is represented by the law firm Lewis Brisbois Bisgaard & Smith,

                    4 LLP. The original handling attorney, Bruce C. Young, Esq., left the firm. The case was

                    5 internally reassigned to Josh Cole Aicklen, Esq. as the primary handling attorney.

                    6            Third, Plaintiff herself has a pending extension. She has not yet been able to

                    7 effectuate service of the Summons and Complaint on Defendant Rucey Molina Cruz.

                    8 Plaintiff therefore sought and was granted additional time to effectuate service. The

                    9 Court’s Order dated May 5, 2021, extended service upon Defendant Rucey Molina Cruz

                   10 “up to and including 180 days from [the] Order,” or until November 1, 2021. (Doc. 44). As

                   11 of the date of this filing, Plaintiff has not advised as to the status of service and no

                   12 confirmation has been provided to indicate that Mr. Cruz has been served.

                   13            Fourth, the parties also anticipate the need for the depositions of additional fact

                   14 witnesses, including former employees of the restaurant where Plaintiff was previously

                   15 employed. Some of these witnesses may be difficult to locate as several were also

                   16 teenagers or young adults who stopped working for Defendant BTO in 2018, nearly three

                   17 years ago. In addition, Plaintiff is seeking emotional distress damages and damages for

                   18 alleged future medical care and the parties therefor anticipate the need for depositions of

                   19 Plaintiff’s treating physicians including, but not limited to, physicians at UMC Trauma, Dr.

                   20 Norton Roitman, Dr. Ruth Ramirez, and Dr. Ron Zedek. Coordinating these depositions

                   21 and accommodating the work and vacation schedules for the witnesses and the attorneys

                   22 involved is expected to necessitate additional discovery time.

                   23            For all these reasons, the parties respectfully request that the applicable discovery

                   24 deadlines be extended an additional 60 days. Upon a showing of good cause, this Court

                   25 is authorized to modify the discovery schedule. See, FRCP 6(b)(1)(A); LR 26-4. “The

                   26 district court may modify the pretrial schedule if it cannot reasonably be met despite the

                   27 diligence of the party seeking the extension.” Johnson v. Mammoth Recreations, Inc.,

                   28 975 F.2d 604, 609 (9th Cir. 1992). Based upon the date the first Defendant answered or
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                               9
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 10 of 15




                    1 otherwise appeared (December 23, 2020) (Doc. 1), the undersigned parties hereby

                    2 propose the following discovery schedule pursuant to the LR 26-1 (April 17, 2020):

                    3            D.        Proposed Schedule for Completing All Remaining Discovery

                    4            Defendants submit the following proposed discovery plan, which represents a sixty

                    5 (60) day extension of the remaining discovery deadlines:

                    6             Current Discovery Plan & Scheduling        Proposed Amended Discovery Plan
                                                 Order                              & Scheduling Order
                    7
                                    Event            Current Deadline                Proposed Deadline
                    8
                              Discovery             November 18, 2021                 January 17, 2022
                    9         Cut-Off                  (Thursday)                        (Monday)
                   10                                                        [390 Days from date first defendant
                   11                                                           answers or appears – LR 26-1
                                                                                           (b)(1)]
                   12

                   13         Amending                August 20, 2021                 October 19, 2021
                              Pleadings                  (Friday)                        (Tuesday)
                   14         Adding
                   15         Parties                                        [90 Days Before Close of Discovery
                                                                                      – LR 26-1(b)(2)]
                   16

                   17         Initial Expert        September 20, 2021              November 18, 2021
                              Disclosures                (Monday)                      (Thursday)
                   18
                                                                             [60 Days Before Close of Discovery
                   19
                                                                                      – LR 26-1(b)(3)]
                   20

                   21         Rebuttal               October 20, 2021               December 20, 2021
                              Expert                  (Wednesday)                       (Monday)
                   22         Disclosures
                                                                             [30 days after the Initial Disclosure
                   23
                                                                               of Experts - LR 26-1(b)(3) is a
                   24                                                               Saturday, 12/18/21]

                   25
                              Dispositive           December 20, 2021                February 16, 2022
                   26         Motions                   (Monday)                       (Wednesday)
                   27
                                                                             [30 Days After Close of Discovery –
                   28                                                                  LR 26-1(b)(4)]
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                10
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 11 of 15




                    1
                              Pre-Trial              January 19, 2022                    March 18, 2022
                    2         Order
                                                                                 [30 Days After the Dispositive
                    3
                                                                                Motion Deadline - LR 26-1(b)(5)]
                    4

                    5
                                  With respect to the Pre-Trial Order, if dispositive motions are filed, the deadline for
                    6
                        filing a Joint Pre-Trial Order will be suspended until 30-days after a decision on the
                    7
                        dispositive motion(s) is/are rendered or until further Court notice. See, Local Rule 26-1
                    8
                        (b)(5).
                    9
                        ///
                   10
                        ///
                   11
                        ///
                   12
                        ///
                   13
                        ///
                   14
                        ///
                   15
                        ///
                   16
                        ///
                   17
                        ///
                   18
                        ///
                   19
                        ///
                   20
                        ///
                   21
                        ///
                   22
                        ///
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                                11
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 12 of 15




                    1 III.       CONCLUSION

                    2            Based on the foregoing, Defendants, BTO Investments, Inc., S.L. Investments,

                    3 CKE Restaurants, Inc., Carl’s Jr. Restaurants, LLC, Carl Karcher Enterprises, Inc., and

                    4 CKE Restaurants Holdings, Inc., respectfully request that this Court extend the discovery

                    5 period by sixty (60) days from the current deadline and enter a new Scheduling Order

                    6 with the dates proposed above.

                    7                                                    Respectfully submitted,

                    8            DATED this 30th day of August, 2021.

                    9

                   10 LEWIS BRISBOIS BISGAARD &                         ALVERSON TAYLOR & SANDERS
                      SMITH LLP
                   11
                        /s/ Josh Cole Aicklen                           /s/ Karie N. Wilson
                   12
                      Josh Cole Aicklen, Esq.                           J. Bruce Alverson, Esq.
                   13 Nevada Bar No. 7254
                                                                        Nevada Bar No. 1339
                      Jesselyn V. De Luna, Esq.                         Karie N. Wilson, Esq.
                   14 Nevada Bar No. 15031
                      6385 South Rainbow Boulevard, Suite 600           Nevada Bar No. 7957
                   15 Las Vegas, Nevada 89118                           6605 Grand Montecito Parkway, Suite 200
                      Attorneys for Defendant                           Las Vegas, Nevada 89149
                   16 BTO INVESTMENTS, INC.                             Attorneys for Defendants
                                                                        CARL’S JR. RESTAURANTS LLC, CKE
                   17                                                   RESTAURANTS HOLDINGS, INC., CKE
                                                                        RESTAURANTS, INC., AND CARL
                   18                                                   KARCHER ENTERPRISES, INC
                   19
                        GORDON REES SCULLY
                   20
                        MANSUKHANI LLP
                   21
                                                                                          Order
                   22 /s/ Rachel L. Wise
                      Robert S. Larsen, Esq.                                 IT IS ORDERED that ECF No. 52 is
                   23 Nevada Bar No. 7785                                    DENIED without prejudice. It does not
                      Rachel L. Wise, Esq.                                   appear that the parties met and
                   24 Nevada Bar No. 12303                                   conferred in accordance with LR IA
                      300 South Fourth Street, Suite 1550                    1-3(f).
                   25
                      Las Vegas, Nevada 89101                                          IT IS SO ORDERED

                   26 Attorneys for Defendant                                          DATED: 1:09 pm, August 31, 2021
                        S.L. INVESTMENTS
                   27
                                                                                       BRENDA WEKSLER
                   28
LEWIS
                                                                                       UNITED STATES MAGISTRATE JUDGE

BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                           12
                        Case 2:20-cv-02329-APG-BNW Document 53
                                                            52 Filed 08/31/21
                                                                     08/30/21 Page 13 of 15




                    1                                 CERTIFICATE OF SERVICE

                    2              Pursuant to FRCP 5(b), I certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP, and that on this 30th day of August, 2021, I did cause a true

                    4
                        and correct copy of the foregoing DEFENDANTS’ JOINT MOTION TO EXTEND
                    5
                        DISCOVERY DEADLINES to be filed with the Court and served to the following:
                    6

                    7 Paul S. Padda, Esq.                       Rachel I. Wise
                      Tony L. Abbatangelo, Esq.                 Robert S. Larsen, Esq.
                    8 PAUL PADDA LAW, PLLC                      GORDON REES SCULLY MANSUKHANI, LLP
                      4030 S. Jones Boulevard, Unit 30370       300 S. Fourth Street, Suite 1550
                    9
                      Las Vegas, Nevada 89173                   Las Vegas, NV 89101
                   10 Tel: (702) 366-1888                       Tel: (702) 577-9300
                      Fax: (702) 366-1940                       Fax: (702) 255-2858
                   11 Email: psp@paulpaddalaw.com               Email: rlarsen@grsm.com
                             tony@paulpaddalaw.com              Email: rwise@grsm.com
                   12 Attorneys for Plaintiff                   Attorneys for Defendant S.L. Investments
                   13

                   14 J. Bruce Alverson, Esq.
                      Karie N. Wilson, Esq.
                   15 ALVERSON TAYLOR & SANDERS
                      6605 Grand Montecito Pkwy, Ste. 200
                   16 Las Vegas, NV 89149
                      Tel: (702) 384-7000
                   17 Fax: (702) 385-7000

                   18 Email: kwilson@alversontaylor.com
                      Attorneys for Defendants Carl’s Jr.
                   19 Restaurants LLC, CKE Restaurants
                      Holdings, Inc., CKE Restaurants, Inc.,
                   20 and Carl Karcher Enterprises, Inc.

                   21

                   22                                       By /s/ Lori Tollerud
                   23                                          An Employee of
                                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-8331-3656.1                          13
Case 2:20-cv-02329-APG-BNW Document 53
                                    52 Filed 08/31/21
                                             08/30/21 Page 14 of 15
Case 2:20-cv-02329-APG-BNW Document 53
                                    52 Filed 08/31/21
                                             08/30/21 Page 15 of 15
